Citation Nr: 1648471	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO. 05-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent, prior to March 9, 2012, and in excess of 40 percent thereafter, for service-connected lumbar strain. 

2. Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	D. Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from May 1978 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1991 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). The claims were denied by the Board in September 2008, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). Pursuant to an April 2010 joint motion for remand between the Secretary of Veterans Affairs (Secretary) and counsel for the Veteran, the Court vacated the Board's decision and remanded the claims. The claims were remanded in October 2014 and November 2015, and must again be remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

This case was most recently remanded by the Board in November 2015 so that an addendum opinion, addressing the interplay between co-morbid low back strain and degenerative disc disease, could be afforded. The returned opinion, dated in June 2016, is not adequate to resolve the issue on appeal. 

The VA examiner was asked whether degenerative disc disease was a progression of the service-connected back strain (or, alternatively, was a separate and distinguished pathology), and if it was not of the same origin, if the strain caused or aggravated degenerative disc disease beyond the progression of the disease process. The returned opinion was that strain and disc disease are separate disorders which are not related either causally or by aggravation. 

However, the opinion is not sufficient because it appears to be based on the lack of a documented diagnosis of degenerative disc disease until many years after service, with the examiner also stating that "theoretically," the back muscles do not affect the discs of the spine. 

As a matter of law, a rationale cannot be based simply on a lack of documentation of complaints, and an observation of a "theoretical" relationship between muscles and spine function. The opinion remains incomplete. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Return the record to the June 2016 VA orthopedic examination to address the nature, severity, and etiology of current low back pathologies. If necessary, conduct a new examination. 

a) Does the Veteran's degenerative disc disease represent a separate pathology from service-connected lumbar strain? If so, a full explanation of the medical reasons for such a conclusion must be stated and, to the extent it is medically possible, the examiner must distinguish any symptoms attributable to degenerative disc disease as opposed to the service-connected lumbar strain (i.e. limitation of motion, ankylosis, or other functional impairment). The impact on employment of both strain and degenerative disc disease should be expressly described.

b) If the service-connected low back strain and degenerative disc disease are not of part and parcel of the same disability picture, the examiner must opine whether low back strain caused, or aggravated beyond the natural course of the disease process, the degenerative disc disease. 

*ALL CONCLUSIONS ARE TO BE SUPPORTED WITH DETAILED EXPLANATIONS OF THE MEDICAL PRINCIPLES INVOLVED, AND IT IS NOT SUFFICIENT TO BASE A CONCLUSION MERELY ON THE LACK OF DOCUMENTATION OF DISABILITY. 

*IF A CONCLUSION CANNOT BE MADE WITHOUT SPECULATION, THE EXAMINER IS TO STATE WHY THAT IS THE CASE. SPECIFICALLY, IF IT IS DUE TO A LACK OF UNDERSTANDING OF THE ISSUE IN THE GENERAL MEDICAL COMMUNITY OR, ALTERNATIVELY, IF IT IS A LACK IN PERSONAL KNOWLEDGE. IF THE LATTER IS THE CASE, THE EXAMINER SHOULD SEEK CLARIFICATION FROM A SPECIALIST PHYSICIAN WITH A BETTER UNDERSTANDING OF THE MEDICAL PRINCIPLES INVOLVED. 

2. Following the above-directed development, re-adjudicate the claims. Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



